MEMORANDUM OPINION
                                        No. 04-10-00703-CR

                                Marcelleus Jhekwuoba ANUNOBI,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR10539
                               Honorable Pat Priest, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 29, 2011

DISMISSED

           Appellant filed a motion to dismiss his appeal. The motion is granted and the appeal

dismissed.

                                                  PER CURIAM

DO NOT PUBLISH